DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
1.	Claim 1 has been amended, claim 2-3 have been canceled, and new claims 4-7 have been added as requested in the amendment filed June 3, 2021. Following the amendment, claims 1 and 4-7 are pending in the present application.

2.	 Claims 1 and 4-7 are under examination in the current office action.

Withdrawn Objections and Rejections
3.	The sequence compliance issues set forth at section 4 of the 03/04/2021 Office action has been overcome in view of applicant’s amendments to the specification and correction of SEQ ID NO: 1 within the Sequence Listing.

4.	Any objection or rejection of record pertaining to either of canceled claims 2 or 3 is rendered moot by applicant’s amendment.

5.	The rejection of claim 1 under 35 U.S.C. 112(b) as being indefinite, set forth at section 7 of the previous Office action, is withdrawn in view of applicant’s clarifying amendment with respect to the peptide sequence of instant SEQ ID NO: 1. The peptide sequence recited in claim 1 (Pro-Pro-Lys-Asn-Trp) is now consistent with the amino acid sequence of SEQ ID NO: 1 in the Sequence listing.

6.	The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bremel et al. (US 2013/0330335 A1), set forth at section 9 of the previous Office action, is withdrawn in view of applicant’s clarifying amendment to the claim as discussed above. The peptide of Bremel no longer reads upon the claimed peptide sequence of SEQ ID NO: 1.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. The rejection is maintained for reasons of record and as discussed below.
The basis of this rejection has been set forth previously (see section 5 of the 03/04/2021 Office action) and therefore will not be fully reiterated here. As amended, claim 1 is drawn to a polypeptide with a function of inhibiting amyloid-beta 42 (A42) protein aggregation, an amino acid sequence of the polypeptide is Pro-Pro-Lys-Asn-Trp (PPKNW; aka PW5).  Given the broadest reasonable interpretation of the claim, the claim still encompasses a polypeptide comprising the peptide sequence of PPKNW, which as noted previously is a peptide derived called PW5 that is derived from walnuts. Therefore, the polypeptide of claim 1 is a product of nature exception because it is not markedly different from its naturally occurring counterpart.
Response to Argument
8.	Applicant argues that just because a peptide sequence, such as PW5, may exist in natural materials, does not mean that it is easy to obtain. Applicant asserts that the publication of the Wang et al. (2019) reference was after the filing date of the instant application, and therefore cannot be used as a reference. It is further stated that it is difficult to find a polypeptide with significant A42 protein inhibitory activity. According to applicant, therefore, the claimed polypeptide has the potential to function as an inhibitor of A42 aggregation, such as for the treatment of Alzheimer's disease.
9.	Applicant’s arguments have been considered but are not persuasive. The relative level of effort required to obtain, or otherwise identify, a substance found in a natural source does not negate the fact that the substance itself is still a product of nature exception. As discussed above, the BRI of claim 1 provides for a polypeptide that 42 protein aggregation) as recited in the claim does not impart a significant, markedly different structure on the polypeptide compared its naturally occurring counterpart. For example, Chauhan et al. (Curr. Alz. Res. 2004, 1, 183-188) found that walnut extracts inhibited the fibrillization of A protein and also disaggregated preformed fibrils. Thus, the property of inhibiting A protein aggregation appears to be inherent to the naturally occurring counterpart of the claimed polypeptide; the recitation of a function therefore does not change the structure of the claimed polypeptide nor impart any markedly different characteristics compared to the closest naturally occurring counterpart.
	Finally, Applicant’s argument that the Wang reference is post-filing is not relevant to the present rejection because there is no requirement that a reference evidencing that a product is naturally-occurring needs to be a prior art reference. Accordingly, the rejection of claim 1 is maintained.

10.	Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to the “Use of” something without setting forth any steps involved in a process, and therefore are neither a proper process claim nor a proper product claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claims 5-6 provide(s) for the use of the polypeptide prepared by the method of claim 4, but, since the claims do not appear to set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
	Furthermore, in claim 6, it is unclear whether the phrase recited in parentheses (i.e., “(the 22nd amino acid in a sequence of 42 amino acids – glutamic acid is mutated to glycine)”) is required by the claim or is merely exemplary of an A42 protein as encompassed by the claim. The metes and bounds of this phrase therefore cannot be readily determined.
	With respect to claim 7, the recitation of an application process “comprising a mechanism of inhibiting AD senile plaque….through a visual in-vitro cell model test” renders the claim indefinite because it is unclear whether the method is performed in vivo in an Alzheimer's disease (AD) patient or in vitro in a cell culture. Given that AD senile plaques are only found in a subject suffering from AD, then the claimed process would appear to happen in a subject (i.e., administration of the polypeptide to a subject inhibits AD senile plaque formation). But then the claim further recites that this in vivo effect occurs through an in vitro cell model test.  Furthermore, the current recitation of “through a visual in-vitro cell model test” is also indefinite as this is not an art-recognized test and therefore the skilled artisan cannot readily identify what is encompassed by this element. Accordingly, the metes and bounds of what constitutes the claimed process cannot be readily determined.

12.	Claim 7 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  actual method steps that comprise the “visual in vitro cell model test”, such as, for example, contacting the inhibitory peptide to a particular cell model culture (wherein the cell model comprises whatever features/agents are necessary to perform the method)  aggregation has been inhibited by the added polypeptide. 

	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

13.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiels et al. (WO 00/68402). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 8 of the 03/04/2021 Office action) and therefore will not be fully reiterated here. In brief, Michiels et al. disclose a polypeptide having the sequence SSPTEESQPYRTGFHFQPPKNWINDPNG in Example 1 at p. 15, lines 31-32. Note that this polypeptide comprises the peptide sequence of SEQ ID NO: 1 (PPKNW; underlined and bolded), and thus is on point to the structural requirements of present claim 1. Because the structural requirements of the claim are met, the polypeptide of Michiels would be expected to inherently possess the function of inhibiting A42 protein aggregation as claimed.  
Response to Arguments
14.	Applicant argues that differences in the number of amino acids of polypeptiddes can lead to “huge” differences in their biological activities. Applicant asserts that the polypeptide of Michiels has an exogenous hydrolysis activity of fructan, wherein the polypeptide of the instant claims has the function of inhibiting A42 protein aggregation.
15.	Applicant’s arguments have been considered but are not persuasive. As discussed above, the broadest reasonable interpretation of claim 1 provides for a polypeptide that comprises the peptide sequence of PPKNW, which is exactly what is disclosed by Michiels. Again, a chemical composition and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Therefore, if In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	In the instant case, even though Michiels does not explicitly teach that the polypeptide has the ability to inhibit amyloid aggregation, this does not evidence that the polypeptide does not inherently possess such a characteristic.  Applicant’s attention is directed to MPEP § 2112 (II), which states, “there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)."
Furthermore, the inhibitory function of the presently recited polypeptide can be broadly construed as an intended use of the claimed polypeptide. That is, the BRI encompasses the function of inhibiting A42 protein aggregation as merely a functional use of the polypeptide when applied to amyloid-containing cell models, etc. Thus, the polypeptide taught by Michiels still anticipates the presently claimed invention.

16.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2017/0071996 A1; published Mar. 16, 2017), as evidenced by Li et al. (Food Funct. 2018, 9, 107-116) and Chauhan et al. (Curr. Alz. Res. 2004, 1, 183-188). The rejection is maintained for reasons of record and as discussed below. The Chauhan reference has been added to evidence certain inherent features of the presently claimed invention.
Zhou et al. teach a memory improving composition comprising enzymatic walnut extract (from Juglans regia L.; aka. Juglans Semen or JS) comprising hydrolyzed proteins from JS (see [0005] and [0017]). The composition is taught to be useful in the preparation of a memory improving health food (see [0031]). As evidenced by the Li et al. reference, which is from the laboratory of the present inventor (Jiaoyan Ren), the process used by Zhou to extract the walnut proteins is consistent with the method that would have been utilized by the present inventors to obtain hydrolyzed walnut proteins containing the presently claimed peptide of PPKNW. Further, Chauhan et al. evidence  protein, as well as disaggregate pre-formed A fibrils.  Accordingly, absent evidence to the contrary, the composition taught by Zhou would be expected to inherently comprise the peptide of PPKNW according to the present claims.
Response to Arguments
17.	Applicant argues that the enzymatic hydrolysate of Zhou contains a variety of polypeptide substances and other substances, and the sequence composition after enzymatic hydrolysis is different. Therefore, it is argued that the walnut protein hydrolysate of Zhou cannot be said to contain the polypeptide sequence PPKNW. It is also argued that the model used by Zhou to test memory impairment in rats is different from the aggregation of A42 protein as in the invention. Finally, applicant asserts that the Li et al. reference was published after the effective filing date of the instant application, and therefore cannot be cited in a rejection under 35 U.S.C. 102.
18.	Applicant’s arguments have been considered but are not persuasive.  In contrast to applicant’s arguments, the Li et al. reference explicitly states that the “natural” peptide PPKNW was identified from walnut protein hydrolysates. Thus, the walnut protein hydrolysates taught by Zhou would be expected to inherently comprise the PPKNW peptide, which peptide has inhibitory properties against A42 aggregation. 
MPEP 2131.01 (III) states that “as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).” Also not that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See also MPEP 2124. Accordingly, applicant’s argument that the evidentiary Li et al. reference is not prior art under 35 U.S.C. 102 is not persuasive.
Finally, the model used by Zhou to test the memory enhancing properties of the walnut protein hydrolysates is not relevant because the recited function is inherent to the claimed polypeptide.  Regardless, MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
-aggregation. Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michiels et al. (WO 00/68402; of record) in view of Coin et al. (Nat. Protocols, 2007, 2(12):3247-3256).
	The reasons why the teachings of Michiels et al. anticipates the polypeptide of claim 1 are discussed above. However, Michiels does not teach that the polypeptide comprising PPKNW was produced by a solid-phase synthesis method as in claim 4.
	Coin et al. disclose general protocols for solid-phase peptide synthesis. Coin teaches that solid-phase peptide synthesis (SPPS) offers important advantages over the synthesis of peptides in solution, in that coupling reactions can be carried out more rapidly and nearly to completion (see left column at p. 3247). Coin indicates that SPPS can be used in the routine synthesis of peptides having upwards of 30-50 amino acids in length (see right column at p. 3247), and indeed, Coin demonstrates the synthesis of a 41-mer polypeptide. Coin provides a detailed protocol for SPPS, as well as troubleshooting advice. 
	 It would have been obvious to one of ordinary skill in the art to have prepared the polypeptide of Michiels, which comprises the PPKNW sequence, according to the well-established SPPS protocol taught by Coin and thereby arrive at the presently claimed invention. Coin provides ample guidance for performing solid-phase peptide synthesis, and a reasonable expectation that 30-50-mer polypeptides can be successfully produced. Accordingly, the invention of claim 4 would have been obvious. This is because the skilled artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the combining of prior art elements according to known techniques to achieve a predictable outcome.

Conclusion
20.	No claims are allowed.

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes the following reference:
	Muthaiyah B et al. Protective effects of walnut extract against amyloid beta peptide-induced cell death and oxidative stress in PC12 cells. Neurochem. Res. 2011, 36:2096-2103.

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649